Affirmed and Opinion Filed August 28, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00951-CV

    D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE, MAGAZINE LIMITED
          PARTNERS, L.P., AND ALLISON MEDIA, INC., Appellants
                                  V.
                 JANAY BENDER ROSENTHAL, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-14-01346-G

                                          OPINION
                           Before Justices Francis, Myers, and Brown
                                   Opinion by Justice Myers
       D Magazine Partners, L.P. d/b/a D Magazine, Magazine Limited Partners, L.P., and

Allison Media, Inc. appeal the trial court’s denial of their motion under the Texas Citizens

Participation Act (“TCPA”) to dismiss Janay Bender Rosenthal’s libel claim. Appellants bring

three issues on appeal asserting (1) appellee did not meet her burden of establishing a prima facie

case on each element of her libel claim by clear and specific evidence; (2) appellants established

the essential elements of one or more affirmative defenses by a preponderance of the evidence;

and (3) the case should be remanded for a determination of appellants’ attorney’s fees and costs.

We affirm the trial court’s order denying the motion to dismiss.
                                                         BACKGROUND1

           In May 2011, after years of divorce and child-custody proceedings against her former

husband left her financially drained, appellee applied for government benefits under the

Supplemental Nutritional Assistance Program (“SNAP”).                                         The Texas Health and Human

Services Commission (“HHSC”) approved her application and paid her benefits under SNAP. In

early 2012, appellee and her minor daughter were living with appellee’s fiancé, who owned a

home in Dallas near the City of University Park.                                    The home was in the Highland Park

Independent School District, and appellee’s daughter attended public school in that district.

Appellee continued to receive SNAP benefits while living with her fiancé.                                            Appellee testified

that while she was dating her fiancé, she was harassed by his ex-girlfriend. Appellee stated this

woman had impersonated or gotten other persons to impersonate police and “disease control

representatives” in attempts to ruin appellee’s reputation.

           In the March 2013 edition of D Magazine, appellants published an article about appellee.

The article described appellee’s government benefits, her change of address to her fiancé’s

house, property listed in her daughter’s living trust, an affidavit of indigency, appellee’s criminal

record, and her spending at grocery stores using SNAP benefits. Appellee contends that the

article accused her, wrongly, of having committed “welfare fraud.” Following publication of the

article, appellee’s fiancé broke up with her. Appellee was shunned by her acquaintances, and she

had difficulty obtaining employment. Appellee alleged that “[t]o this day, a search of [her name

on the internet] pulls up numerous articles regarding welfare fraud.”

           After the article was published, appellee contacted HHSC, which administers SNAP in

Texas, to find out if she had done anything wrong. A Deputy Inspector General told her HHSC


     1
       This factual summary is drawn from the statements in the parties’ pleadings and from the affidavits and attachments to appellants’ motion
to dismiss and appellee’s response to the motion. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.006 (West 2015).



                                                                     –2–
had investigated the facts asserted in the article and “found no evidence anyone has fraudulently

obtained or otherwise abused state benefits.”

       Appellee testified that recordings of telephone calls to HHSC from before the article was

published showed a woman had called HHSC pretending to be appellee. This caller used

appellee’s social security number and date of birth to obtain information about appellee’s SNAP

benefits account and her spending of the benefits. Appellee stated she recognized the caller’s

voice as that of her fiancé’s ex-girlfriend who had been harassing her.

       Appellee, individually and as next friend of her daughter, filed suit against appellants,

alleging causes of action for negligent defamation, libel per se, libel per quod with actual malice,

and violations of the Texas Deceptive Trade Practices-Consumer Protection Act (“DTPA”) and

the Identity Theft Enforcement and Protection Act (“ITEPA”). See TEX. BUS. & COM. CODE

ANN. §§ 17.41–.63 (West 2011 & Supp. 2014) (DTPA); id. §§ 521.001–.152 (West Supp. 2014)

(ITEPA).    Appellee requested actual and exemplary damages as well as an award of her

attorney’s fees. Appellants moved for dismissal under the TCPA. After a hearing, the trial court

granted the motion to dismiss as to the DTPA and ITEPA causes of action and on all claims on

behalf of appellee’s daughter. The court denied the motion to dismiss as to appellee’s claims on

her own behalf for libel. The court stated in the order that “the Court finds that Plaintiff has

established by clear and specific evidence a prima facie case of defamation.”

                                         THE ARTICLE

       The article was mentioned on the upper-left corner of the magazine’s cover as follows:

                                             [CRIME]
                            THE PARK CITIES
                          WELFARE QUEEN PAGE 16
The article itself was one page. In the top left corner of the page was the word “pulse.” Below

that on the left side was a photograph of appellee with a towel around her neck and shoulders
                                                –3–
taken by police in Collin County following her arrest for theft. Appellee’s photograph was

surrounded by an ornate gilded frame. The photograph had the caption, “Glamour shot: Janay

Bender Rosenthal was arrested for theft in Collin County, where all mug shots are taken with a

gray towel wrapped around the perp’s neck.” To the right of the photograph is the first part of

the article:

        [CRIME]
        THE PARK CITIES
        WELFARE QUEEN
        One University Park mom has figured out how to get food stamps while living in
        the lap of luxury. By Anonymous Park Cities Parent

        Who wouldn’t like some extra spending money each month? Cash for those little
        treats at Whole Foods and Tom Thumb? Well, it can be yours with just a little
        effort. All you have to do is apply for food stamps. What’s that, you say? You
        live in the Park Cities and would never qualify? Hogwash. Just have a look at
        how 40-year-old University Park mom Janay Bender Rosenthal pulls it off.

The rest of the article is set out in five columns, with the headings “1. Know the System,” “2.

Move in with Your Boyfriend,” “3. Say You’re Head of the Household,” “4. Don’t Lose Your

Job,” and “5. Commit Only Minor Crimes.”

        1. Know the System

        When Rosenthal applied for funds from the Supplemental Nutritional Assistance
        Program (SNAP) sometime before 2011, she had to prove she qualified for
        welfare. Information about individuals receiving aid is not publicly available, so
        we can’t say for sure what she told the Health and Human Services Commission
        (HHSC), which oversees the program. But public records indicate that Rosenthal
        must have been less than forthcoming when she renewed her application online in
        October 2012. Every six months, she has had to establish that she is still destitute.
        An HHSC Eligibility Department officer who would not provide his name
        confirmed that Rosenthal will receive $367 per month through April 2013.
        Assuming she has received that same benefit every month during the time she has
        been enrolled in SNAP, we figure she has received a cool $10,276.

        2. Move in with Your Boyfriend

        Rosenthal’s current driver’s license lists an old address on La Cabeza Drive, in
        Far North Dallas, a house within the boundaries of the district where she attended
        high school. The house is owned by a [R.B.]. According to an Eligibility
                                                –4–
             Department officer, it is the same address contained in the HHSC database and
             sworn to on an affidavit of indigency that Rosenthal filed in Dallas County
             District Court on August 7, 2012. (Falsifying such a document is a felony.) But
             on February 22, 2012, in a divorce proceeding, Rosenthal filed a document under
             oath stating that her address had changed from a location in Irving to one on Bryn
             Mawr Drive, in University Park. That same address is listed as her child’s in a
             Highland Park ISD school directory. The 6,000-square-foot, five-bedroom UP
             house is on the tax rolls for $1.15 million.

             3. Say You’re Head of the Household

             The Bryn Mawr house is owned by [M.Z.], President of a real estate and
             construction business . . . . He is the head of household because he owns and
             lives in the house. In a July 2012 police report, Rosenthal stated that [M.Z.] was
             her fiancé. In a recent Facebook photo, Rosenthal can be seen wearing a diamond
             ring on her left hand, fourth finger. The SNAP application requires that
             applicants include the name, address, phone number, and signature of any person
             who gives you gifts or pays your bills, and the amount of money the person brings
             “into the home.” Rosenthal left this part blank, according to another HHSC
             officer. According to the Dallas Central Appraisal District, Rosenthal has a
             relationship to other households, too. Nine properties are listed in the name of her
             daughter’s living trust.

             4. Don’t Lose Your Job

             Especially if you are your own boss. To receive SNAP benefits, applicants must
             be employed or participating in a work program. They must show bank
             statements and either paychecks or self-employment records.2 These documents
             are not required to renew benefits, just to get them started. According to
             Rosenthal’s August affidavit of indigency, at the time she had just $60 in a bank
             account, $50 in cash, no jewelry, and a 10-year-old Suzuki valued at $3,000. The
             affidavit also shows that the box marked “unemployed” was checked but then
             scribbled out. Instead, the “self-employed” box was checked. Her October
             SNAP renewal lists $135 in a checking account, according to the HHSC
             eligibility department officer, and $35 in expenses for the Suzuki.

             5. Commit only Minor Crimes

             Public police records for Rosenthal show numerous theft-related arrests and
             convictions in North Texas. One arrest occurred at a Tom Thumb store where she
             routinely uses her Lone Star Card, the debit card that the state uses to distribute
     2
         The internet version of the article included a footnote at this location stating:
             *Correction: An earlier version of this story stated that HHSC checks income and resources records only when a person
             first applies for SNAP benefits, not when they renew. That was inaccurate. HHSC makes these checks when a client
             renews benefits, too, which generally happens every six months.
This footnote was not in the print version of the article.




                                                                           –5–
        SNAP funds. According to the HHSC eligibility department officer, on
        December 27, Rosenthal spent $43.50 at the East Lover’s Lane Tom Thumb. On
        January 5, she spent $141.67 at the Preston/Royal Tom Thumb. (On January 7,
        she went more upscale, spending $23.19 in welfare money at the Whole Foods on
        Preston Road.) Interestingly, even if Rosenthal did report her run-ins with the
        law, the state still might award benefits. Stephanie Goodman, the HHSC director
        of communications, says, “We only check for felony drug convictions.”

The Park Cities Welfare Queen, D MAGAZINE, Mar. 2013, at 16 (footnote added). Besides the

printed copy of the article in the published magazine, the article was also available in electronic

form on appellants’ website through at least the day of the hearing on the motion to dismiss.

                               CITIZENS PARTICIPATION ACT

        The purpose of the TCPA is “to encourage and safeguard the constitutional rights of

persons to petition, speak freely, associate freely, and otherwise participate in government to the

maximum extent permitted by law and, at the same time, protect the rights of a person to file

meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.002

(West 2015). Although we construe the TCPA liberally “to effectuate its purpose and intent

fully,” the act “does not abrogate or lessen any other defense, remedy, immunity, or privilege

available under other constitutional, statutory, case, or common law or rule provisions.” Id.

§ 27.011.

        The TCPA provides a mechanism for early dismissal of a cause of action that “is based

on, relates to, or is in response to a party’s exercise of the right of free speech, the right to

petition, or right of association . . . .” Id. § 27.003. “‘Exercise of the right of free speech’ means

a communication made in connection with a matter of public concern.”                Id. § 27.001(3).

“‘Communication’ includes the making or submitting of a statement or document in any form or

medium, including oral, visual, written, audiovisual, or electronic.” Id. § 27.001(1). “‘Matter of

public concern’ includes an issue related to . . . (B) environmental, economic, or community

well-being; . . . [or] (C) the government . . . .” Id. § 27.001(7).


                                                  –6–
       The TCPA imposes the initial burden on the party moving for dismissal to establish by a

preponderance of the evidence “that the legal action is based on, relates to, or is in response to

the party’s exercise of (1) the right of free speech . . . .” Id. § 27.005(b)(1). If the movant makes

this showing, the burden shifts to the nonmovant to “establish[] by clear and specific evidence a

prima facie case for each essential element of the claim in question.” Id. § 27.005(c). However,

even if the nonmovant makes this showing, the trial court must dismiss the cause of action if the

movant “establishes by a preponderance of the evidence each essential element of a valid defense

to the nonmovant’s claim.” Id. § 27.005(d). When determining whether to dismiss the legal

action, the court must consider “the pleadings and supporting and opposing affidavits stating the

facts on which the liability or defense is based.” Id. § 27.006(a).

       In In re Lipsky, 460 S.W.3d 579 (Tex. 2015) (orig. proceeding), the supreme court

discussed the meaning of the requirement that the nonmovant “establish[] by clear and specific

evidence a prima facie case for each essential element.” “Clear” means “unambiguous, sure, or

free from doubt,” and “specific” means “explicit or relating to a particular named thing.” Id. at

590. A “prima facie case” is “the minimum quantum of evidence necessary to support a rational

inference that the allegation of fact is true.” Id. (quoting In re E.I. DuPont de Nemours & Co.,

136 S.W.3d 218, 223 (Tex. 2004)). It refers to evidence sufficient as a matter of law to establish

a given fact if it is not rebutted or contradicted. Id. “Clear and specific evidence” refers to the

quality of evidence required to establish a prima facie case, and the term “prima facie case”

refers to the amount of evidence required to satisfy the nonmovant’s minimal factual burden.

Serafine v. Blunt, No. 03-12-00726-CV, 2015 WL 3941219, at *3 (Tex. App.—Austin June 26,

2015, no pet. h.). The “clear and specific evidence” requirement does not impose an elevated

evidentiary standard, nor does it categorically reject circumstantial evidence.         Lipsky, 460
S.W.3d at 591.

                                                –7–
                                                   STANDARD OF REVIEW

           We review de novo the trial court’s determinations that the parties met or failed to meet

their burdens of proof under section 27.005.3 See Shipp v. Malouf, 439 S.W.3d 432, 437 (Tex.

App.—Dallas 2014, pet. denied).

           The parties do not dispute that appellee’s libel action “is based on, relates to, or is in

response to” appellants’ exercise of the right of free speech. Therefore, appellee had the burden

to establish her prima facie case by clear and specific evidence. See TEX. CIV. PRAC. & REM.

CODE ANN. § 27.005(b), (c).

           Libel is defamation expressed in written or other graphic form. TEX. CIV. PRAC. & REM.

CODE ANN. § 73.001 (West 2011). A libel plaintiff must prove (1) the publication of a false

statement of fact to a third party, (2) that was defamatory concerning the plaintiff, (3) with the

requisite degree of fault, and (4) damages, in some cases. Lipsky, 460 S.W.3d at 593. A

statement is defamatory if it tends to injure the subject’s reputation, to expose her to public

hatred, contempt, ridicule, or financial injury, or to impeach her integrity, honesty, or virtue. Id.

A statement may be false, unpleasant, abusive, or objectionable without being defamatory in

light of the surrounding circumstances. Id. Whether a statement is capable of a defamatory

meaning is initially a question of law for the court. Id. Moreover, to be actionable, a statement

must assert an objectively verifiable fact rather than an opinion. Id. Merely expressing a

defamatory statement in the form of an “opinion” does not shield it from tort liability because

opinions often imply facts.                    Id. We classify a statement as fact or opinion based on the




     3
       In Lipsky, the supreme court concluded that the trial court “did not abuse its discretion in denying” the motion to dismiss under chapter 27.
Lipsky, 460 S.W.3d at 596. In that case, the supreme court was reviewing a petition for writ of mandamus, and mandamus issues to correct an
abuse of discretion. See In re Connor, 458 S.W.3d 532, 534 (Tex. 2015) (per curiam). It does not appear the supreme court has addressed
whether review on appeal from the denial of a motion to dismiss under chapter 27 should be de novo or for an abuse of discretion. Therefore, we
follow our precedent and review the trial court’s determinations de novo.



                                                                       –8–
statement’s verifiability and the entire context in which the statement was made. Id. Whether a

statement is a statement of fact or opinion is a question of law. Id.

                                                      PRIMA FACIE CASE

           In their first issue, appellants contend the trial court erred by determining appellee

established a prima facie case of her libel claim by clear and specific evidence. Appellants argue

the “clear and specific evidence” standard requires more than “some” evidence. They also argue

this standard is a heightened standard, requiring “evidence that is unaided by presumptions,

inferences, or intendments.” See Rehak Creative Servs., Inc. v. Witt, 404 S.W.3d 716, 726 (Tex.

App.—Houston [14th Dist.] 2013, pet. denied).                                  The supreme court disapproved of these

concepts in Lipsky.4 See Lipsky, 460 S.W.3d at 587–88, 591. The supreme court rejected the

notion that the legislature imposed an elevated evidentiary standard or prohibited circumstantial

evidence. Id. at 591. “[A] plaintiff must provide enough detail to show the factual basis for its

claim. In a defamation case that implicates the TCPA, pleadings and evidence that establishes

the facts of when, where, and what was said, the defamatory nature of the statements, and how

they damaged the plaintiff should be sufficient to resist a TCPA motion to dismiss.” Id. In

determining whether the plaintiff presented a prima facie case, we consider only the pleadings

and evidence in favor of the plaintiff’s case.                             We do not consider whether the defendant

presented evidence rebutting the plaintiff’s case; such evidence is appropriate in determining a

defendant’s motion for summary judgment or at trial but not in determining whether the plaintiff

presented a prima facie case.5 See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c) (issue is

whether claimant established prima facie case for each essential element).


     4
       The supreme court also disapproved of similar statements in this Court’s cases of Shipp v. Malouf, 439 S.W.3d 432, 439 (Tex. App.—
Dallas 2014, pet. denied), and Young v. Krantz, 434 S.W.3d 335, 342–43 (Tex. App.—Dallas 2014, no pet.). See Lipsky, 460 S.W.3d at 587, 591.
     5
       The dissent paraphrases this statement of the standard of review for determining the existence of a prima facie case as considering “only
the plaintiff’s evidence” and states this interpretation of section 27.006(a) would render meaningless the statute’s requirement that the court
consider opposing affidavits in determining a motion to dismiss under the TCPA. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.006(a). We


                                                                     –9–
           In this case, “when, where, and what was said” was the magazine article itself, both in its

printed form mailed to subscribers and sold in newsstands around Dallas in 2013 and, in its

electronic form, still present on the internet through at least the date of the hearing in the trial

court. Appellants assert the article was not defamatory, however, because the overall “gist” of

the article was substantially true.

           In determining whether a publication is defamatory, we construe the article as a whole in

light of the surrounding circumstances based upon how a person of ordinary intelligence would

perceive it. Turner v. KTRK Television, Inc., 38 S.W.3d 103, 114 (Tex. 2000). “[A] publication

can convey a false and defamatory meaning by omitting or juxtaposing facts, even though all the

story’s individual statements considered in isolation were literally true or non-defamatory.” Id.

“[A] plaintiff claiming defamation based on a publication as a whole must prove that the

publication’s ‘gist’ is false and defamatory and the publication is not otherwise privileged.” Id.

at 115. A private individual may recover damages from a publisher for defamation upon a

showing that: (1) the media defendant knew or should have known the publication was false; and

(2) the content of the publication would warn a reasonably prudent editor of its defamatory

potential. Scripps Tex. Newspapers, L.P. v. Belalcazar, 99 S.W.3d 829, 837 (Tex. App.—

Corpus Christi 2003, pet. denied). “Negligent conduct is determined by asking ‘whether the

defendant acted reasonably in checking the truth or falsity or defamatory character of the

communication before publishing it.’” Id. (quoting RESTATEMENT (SECOND) OF TORTS § 580B

cmt. g (AM. LAW INST. 1977)). Thus, to determine whether appellee established a prima facie

case, we must determine the gist of the article, whether the gist is false, whether the gist is

disagree. First, in considering whether the plaintiff established a prima facie case, we consider the evidence that supports the plaintiff’s case,
regardless of whether it was in a supporting or opposing pleading or affidavit. Second, before the court reaches the question of whether the
plaintiff has established a prima facie case, the court must first determine whether the defendant has shown “by a preponderance of the evidence”
that the plaintiff’s cause of action concerns the defendant’s exercise of the right of free speech, the right to petition, or the right of association. Id.
§ 27.005(b). And, if the court determines the plaintiff established a prima facie case, the court considers whether the defendant established a
valid defense “by a preponderance of the evidence.” Id. § 27.005(d). Determination of whether the defendant met the preponderance-of-
the-evidence burden of proof requires consideration of all the evidence, regardless of its source.



                                                                         –10–
defamatory, whether “the publication is not otherwise privileged,”6 whether appellee was

damaged unless the defamation was per se, and whether appellants were negligent in publishing

the article. See id.; WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998); see also

Lipsky, 460 S.W.3d at 593.

                                                        The Gist of the Article

           The parties disagree over what constitutes the gist of the article. Appellee asserts the gist

of the article was that appellee had committed welfare fraud. Appellants argue the gist of the

article “was that Rosenthal, who had a criminal history of theft, was obtaining and using SNAP

benefits while living in a $1.15 million home in the wealthy HPISD.”7

           The “gist” of the article is its “main point or material part,” its “essence.”                                                     Gist,

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY OF THE ENGLISH LANGUAGE UNABRIDGED

959 (1981); see also Gist, BLACK’S LAW DICTIONARY 805 (10th ed. 2014). We determine the

meaning of a publication from the perception of a reasonable person. See Lipsky, 460 S.W.3d at

594. We conclude that the gist is actually a combination of appellants’ and appellee’s statements

of the gist. A reasonable person would conclude the article was a criticism of SNAP, which

allowed appellee, who had been convicted of theft, to receive benefits while living in a $1.15

million home and while defrauding HHSC by filing false information with HHSC.

           Appellants’ assertion of the article’s gist is a list of some of the facts set forth in the

article, but it does not take into consideration its headline, “The Park Cities Welfare Queen,” or


     6
        Whether the lack of privilege is an element of the plaintiff’s case, or whether the existence of a privilege is an affirmative defense, is not
clear. In Turner, the supreme court appears to indicate that the lack of a privilege is part of the plaintiff’s burden of proof. Turner, 38 S.W.3d at
114. In Neely v. Wilson, 418 S.W.3d 52 (Tex. 2013), the supreme court indicated it was a defense. Id. at 56. Traditionally, fair comment or
opinion has been considered a qualified privilege and an affirmative defense. See A.H. Belo & Co. v. Looney, 246 S.W. 777, 781–83 (Tex. 1922).
For purposes of this opinion, we view it both ways. Therefore, we first consider whether appellee established a prima facie case of the element of
lack of privilege by clear and specific evidence, and then we consider whether appellants established a privilege as an affirmative defense by a
preponderance of the evidence.
     7
       Appellants’ statement on appeal of the gist of the article is more expansive than that set forth in their motion to dismiss in the trial court:
“The gist of the Defendants’ Article was that Plaintiff was receiving SNAP benefits while living in one of the most expensive neighborhoods in
Dallas.”



                                                                       –11–
the categorization of the article, “[Crime].” The term “Welfare Queen” has two meanings; it can

mean either (1) a woman who has defrauded the welfare system by using false information to

obtain benefits to which she is not legally entitled, and it can also mean (2) a woman who has

exploited the welfare system by having children out of wedlock and avoiding marital

relationships for the purpose of continuing to qualify legally for government benefits.8 In this

case, the pleadings and evidence indicate it can mean only the former, that appellee was

committing welfare fraud. Appellee had only one child, she presented evidence she had been

married and had gone through a protracted divorce and lengthy child-custody proceedings that

exhausted her savings and income, and as the article states, she was engaged to be married to an

apparently wealthy man at the time of the publication of the article. Thus, appellee does not fit

the definition of “welfare queen” as a person who remains legally qualified for benefits by

having children out of wedlock and avoiding marital relationships. Therefore, the title, “Park

Cities Welfare Queen,” means a woman in the Park Cities who is committing fraud to receive

government-assistance benefits illegally. Placing the word “[Crime]” over the headline “The

Park Cities Welfare Queen” on the cover and the article would indicate to a reasonable person

that the article concerned a person, a welfare queen, who was committing a crime, namely,



     8
         The term “welfare queen” with its first meaning was coined in 1974 in articles in the Chicago Tribune newspaper and Jet magazine
referring to a notorious case of welfare fraud. Welfare Queen, WIKIPEDIA, https://en.wikipedia.org/wiki/Welfare_queen (last visited Aug. 28,
2015) (“WIKIPEDIA”). The articles were about Linda Taylor, who, according to the Tribune, used three Social Security cards, 27 names, 31
addresses, and 25 telephone numbers to obtain $150,000 in illicit welfare cash. See WIKIPEDIA; see also Josh Levin, The Welfare Queen, SLATE
(Dec.                                                                   19,                                                                2013),
http://www.slate.com/articles/news_and_politics/history/2013/12/linda_taylor_welfare_queen_ronald_reagan_made_her_a_notorious_american_
villain.html (“SLATE”). Taylor used the money to finance a lifestyle of new cars, expensive clothes, fur coats, and jewelry. SLATE. Taylor was
eventually convicted of stealing $8,000 of welfare funds using four aliases. Id. Ronald Reagan referred to Taylor’s welfare fraud during his 1976
Presidential campaign, and he used the phrase “welfare queen” in a radio commentary. WIKIPEDIA; SLATE. The term was later applied to other
notorious cases of welfare fraud. See People v. Williams, 164 Cal. Rptr. 767, 771 (Cal. Ct. App. 1980) (Barbara Williams, who received more
than $200,000 of government benefits to which she was not entitled by using aliases and false birth certificates claiming more than 70 children,
was “the Welfare Queen”); Lois Timnick, ‘Welfare Queen’ Arrested on New Fraud Charges, LOS ANGELES TIMES, (May 22, 1987),
http://articles.latimes.com/1987-05-22/news/mn-1219_1_welfare-fraud (“‘Welfare Queen’ Dorothy Woods” convicted of stealing $377,000 in
welfare payments “by posing as a dozen impoverished women with a total of 49 dependent children, while she was actually living in splendor in
Pasadena—in a mansion with a live-in housekeeper, several luxury cars, mink coats and a swimming pool”). Subsequently, the phrase became
part of the political discourse of welfare reform and evolved its second meaning involving the most odious of racial and gender stereotypes and
prejudices to mean a woman, usually a minority, exploiting the public-assistance system by having multiple children and avoiding marital
relationships to continue her eligibility for benefits. See Risa E. Kaufman, The Cultural Meaning of the “Welfare Queen”: Using State
Constitutions to Challenge Child Exclusion Provisions, 23 N.Y.U. REV. L. & SOC. CHANGE 301, 310 (1997).



                                                                    –12–
welfare fraud.9 The statement in the article that appellee “must have been less than forthcoming

when she renewed her application online in October 2012” would indicate to a reasonable person

that appellee submitted false information to HHSC in her application for renewal of benefits.

           A reasonable person would conclude from the article that appellee committed fraud by

submitting false information to HHSC to continue to receive SNAP benefits to which she

otherwise would not have been entitled. We agree with appellee that the gist of the article

included the assertion that appellee had committed welfare fraud.

                                                     Truth or Falsity of the Gist

           Appellee testified in her affidavit that after the article was published, HHSC, which is

responsible for SNAP, investigated whether appellee had committed fraud. See TEX. HUM. RES.

CODE ANN. § 33.0006 (West 2013) (HHSC “operates the supplemental nutrition assistance

program”). Appellee’s evidence in her response to the motion to dismiss included a letter from a

Deputy Inspector General of HHSC stating the Commission had investigated the facts asserted in

the article and related information and “found no evidence anyone has fraudulently obtained or

otherwise abused state benefits.”

           The article implied that appellee committed fraud by falsely stating her address on SNAP

benefits renewal forms, failing to report income or other support from properties in her

daughter’s living trust (or that she was hiding the properties by placing them in the trust), and

failing to report financial subsidies from her fiancé.

           Appellee stated in her affidavit that when she filled out the application for SNAP

benefits, she answered all questions truthfully. She testified that she had always used her

parents’ address on La Cabeza Drive as her mailing address. She stated she put that address on

     9
        Appellants argue that the heading “[Crime]” was not to indicate appellee had committed the crime of welfare fraud but because the article
was about the propriety of the law allowing persons with a history of theft charges to qualify for welfare benefits. This may be the gist of the
fifth column by itself, but it is not the gist of the article as a whole. Furthermore, the heading “[Crime]” for an article about persons with criminal
backgrounds lawfully receiving SNAP benefits would not make sense because the article would not be about crime.



                                                                       –13–
the SNAP benefits application form and on the affidavit of indigency form because those forms

asked for her mailing address. Appellee stated in her petition that she was not financially

supported by her fiancé.

       Appellee stated her brother set up the living trust for her daughter, and the properties in

the living trust were vacant land, not “households” as the article stated. She testified that none of

the properties were worth more than $9,000 and that she and her daughter had never received

any income or value from the trust. Appellee’s brother stated in an affidavit that he purchased

the properties at “distressed prices” and put them into a trust at the suggestion of his “trust and

estate lawyer.” He also testified he did not tell appellee or her daughter about the trust before the

article was published. Appellee attached to her affidavit information from the website of Dallas

Central Appraisal District showing the District’s valuation of the properties. This information

supported appellee’s statements that the properties had no improvements and were all valued less

than $9,000. Because appellee presented evidence she did not own the properties, and she and

her daughter had no knowledge of the living trust and received no income or other benefit from

it, appellee presented evidence that the import from the article’s discussion of the trust—that

appellee filed false information with HHSC by failing to report the trust to HHSC—was false.

       After considering appellee’s pleadings and affidavits, we conclude appellee presented

sufficient clear and specific evidence to establish a prima facie case that part of the article’s gist,

that she had committed welfare fraud, was not true.

                           Defamatory Nature of the Gist of the Article

       Next, we consider whether the article’s assertion that appellee committed welfare fraud

was defamatory. An article is defamatory if it

       tends to blacken the memory of the dead or . . . tends to injure a living person’s
       reputation and thereby expose the person to public hatred, contempt or ridicule, or
       financial injury or to impeach any person’s honesty, integrity, virtue, or reputation


                                                 –14–
       or to publish the natural defects of anyone and thereby expose the person to public
       hatred, ridicule, or financial injury.

TEX. CIV. PRAC. & REM. CODE ANN. § 73.001.            Falsely accusing a person of a crime is

considered defamation per se. See Lipsky, 460 S.W.3d at 596.

       Part of the article’s gist was that appellee had lied to HHSC to receive SNAP benefits of

“a cool $10,276” to which she was not entitled under the law. Appellee presented a prima facie

case that this allegation was false. Unlawful receipt of SNAP benefits in this amount is a felony.

See 7 U.S.C. § 2024(b), (c); TEX. HUM. RES. CODE ANN. § 33.011(a), (b) (West 2013); TEX.

PENAL CODE ANN. § 31.03(e)(4) (West Supp. 2014).

       We conclude appellee presented a prima facie case by clear and specific evidence that the

article’s gist was defamatory because it falsely accused her of committing a crime.

                           Whether the Publication Was Privileged

       Section 73.002 of the Texas Civil Practice and Remedies Code provides that certain

communications are privileged for periodical publishers.

       (a) The publication by a newspaper or other periodical of a matter covered by this
       section is privileged and is not a ground for a libel action. . . .

       (b) This section applies to:

       ....

               (2) reasonable and fair comment on or criticism of an official act of a
               public official or other matter of public concern published for general
               information.

TEX. CIV. PRAC. & REM. CODE ANN. § 73.002 (West 2011).                This privilege extends to

“reasonable and fair comment on or criticism” of a matter of public concern. However, false

statements of fact concerning a person that are defamatory are not protected by the privilege.

Golden Bear Distrib. Sys. of Tex., Inc. v. Chase Revel, Inc., 708 F.2d 944, 949 (5th Cir. 1983);

Davila v. Caller Times Pub. Co., 311 S.W.2d 945, 947 (Tex. Civ. App.—San Antonio 1958, no

writ). To the extent that the article is comment or criticism of SNAP, it is privileged. However,
                                              –15–
to the extent it states falsely that appellee committed fraud on HHSC by making false statements

in applying for SNAP benefits, it is not privileged.

           We conclude appellee presented a prima facie case by clear and specific evidence that the

article’s defamatory statements that she had committed welfare fraud were not privileged.

                                                                      Fault

           Appellee also had to make a prima facie case that appellants acted with the requisite

degree of fault.10 “A private individual need only prove negligence.” Lipsky, 460 S.W.3d at 593.

“Negligent conduct is determined by asking ‘whether the defendant acted reasonably in checking

the truth or falsity or defamatory character of the communication before publishing it.’” Scripps

Tex. Newspapers, L.P., 99 S.W.3d at 837 (quoting RESTATEMENT (SECOND)                                                   OF   TORTS § 580B

cmt. g). The following factors may be considered in determining the thoroughness of the check

that a reasonable person would make before publishing a statement: (1) the time element; (2) the

nature of the interests the defendant was seeking to promote by publishing the communication;

and (3) the extent of the damage to the plaintiff’s reputation, or the injury to his sensibilities that

would be produced if the communication proved to be false. Id. (citing RESTATEMENT (SECOND)

OF TORTS       § 580B cmt. h).

           In this case, nothing indicates the newsworthiness of the article was time sensitive. The

subject of the article, fraud by an applicant for government benefits, did not compel hurried

publication. The damage to appellee’s reputation in this case was great, as shown by her


     10
         Lipsky appears to be internally inconsistent on whether negligence is an element the plaintiff must establish to avoid dismissal under the
TCPA. At one point, the supreme court states, “In a defamation case that implicates the TCPA, pleadings and evidence that establishes the facts
of when, where, and what was said, the defamatory nature of the statements, and how they damaged the plaintiff should be sufficient to resist a
TCPA motion to dismiss.” Lipsky, 460 S.W.3d at 591. The element of negligence or other fault is noticeably absent from this statement. Later
in the opinion, while listing the elements of a defamation cause of action, the supreme court lists “the requisite degree of fault” and states, “A
private individual need only prove negligence . . . .” Id. at 593. Although the opinion states that fault is an element of a defamation claim, the
court did not discuss that element in its analysis determining the trial court did not abuse its discretion by denying the defendant’s motion to
dismiss. See id. at 593–96. However, it does not appear that the movant for dismissal in that case asserted the plaintiff failed to establish a prima
facie case of negligence. See id.; see also In re Lipsky, 411 S.W.3d 530 (Tex. App.—Fort Worth 2013, orig. proceeding), mand. denied, 460
S.W.3d 579 (Tex. 2015). Therefore, whether the claimant established the element of fault may not have been before the supreme court. This
Court has determined that fault, either negligence or actual malice, is an essential element that the plaintiff must establish by clear and specific
evidence to overcome a motion to dismiss under the TCPA. See Young v. Krantz, 434 S.W.3d 335, 343–44 (Tex. App.—Dallas 2014, no pet.).



                                                                      –16–
pleading and testimony. Therefore, appellants should have had the opportunity to conduct a

thorough check of the veracity of the article.

           The editor of D Magazine and the Community Engagement Manager of D Magazine

Partners, L.P. testified in their affidavits that they checked the veracity of the article by

discussing with the author her interview of two HHSC officers “and confirming that the

substance of the interviews was accurately stated.” The editor and community engagement

manager also testified they examined:

           a change-of-address letter filed by appellee in a lawsuit showing her address had
           changed from Irving to Bryn Mawr Drive in Dallas;

           an affidavit of indigency filed by appellee in August 2012 in a lawsuit stating that
           her address was on La Cabeza Drive;

           the Dallas Central Appraisal District’s website, which showed appellee’s fiancé’s
           house was appraised at $1.15 million;

           Dallas County property records listing multiple properties belonging to appellee’s
           daughter’s living trust;11

           Collin County and Texas Department of Public Safety criminal records regarding
           appellee; and

           a blank SNAP benefits application form.

Appellee testified in her affidavit that someone claiming to be the editor of D Magazine called

her and said the magazine was publishing an article about her committing welfare fraud.

Appellee said the editor did not ask her about any of the specific statements that appeared in the

article.12




     11
         Attached to the editor’s affidavit was a document from the website of Dallas Central Appraisal District showing there were eight
properties in the living trust, not nine as the article stated.
     12
         The editor also testified that he contacted appellee to ask for her side of the story. He stated that appellee said she did not believe he was
the editor of D Magazine and explained she had a stalker. The editor said he told appellee to “Google” D Magazine’s front desk number and call
him back, but she never returned his call. We do not consider this evidence because it rebuts appellee’s version of events. Because the issue is
whether appellee established a prima facie case, we do not consider evidence rebutting the evidence in support of her case. See TEX. CIV. PRAC.
& REM. CODE ANN. § 27.005(c).



                                                                       –17–
           Appellee pleaded and testified in her affidavit that her fiancé’s ex-girlfriend, who had

been harassing her, placed two telephone calls to HHSC and pretended to be appellee, using

appellee’s name, address, and social security number.13 Transcripts of HHSC’s recordings of the

telephone calls show the caller obtained much of the information about appellee’s SNAP benefits

account that appeared in the article that was attributed to HHSC’s employees, including the

amount of benefits appellee received and the stores and times that she spent SNAP funds.14 At

the end of the second telephone call, the caller told HHSC that the caller was an investigative

reporter. The editor and community engagement manager stated in their affidavits that they

verified the truth of the factual statements in the article in part through their “discussions with the

freelance author regarding her interview of two HHSC officers cited in the article and confirming

that the substance of the interviews was accurately stated.” This statement, combined with

appellee’s testimony about the telephone calls to HHSC from her harasser pretending to be

appellee, indicates the freelance author may have been appellee’s harasser.15

           This evidence indicates appellants did not act reasonably in checking the truth or falsity

of the defamatory character of the communication before publishing the article. The evidence in

support of appellee’s libel claim shows the editor did not tell appellee the specific statements in

the article when seeking her side of the story. His affidavit indicates he and the community

engagement manager did nothing to check the credibility of the anonymous author who may


     13
          Appellee stated in her affidavit that she obtained from HHSC recordings of telephone calls to HHSC concerning her benefits. Appellee
testified that, other than the calls she made, she recognized the voice of the caller on the recordings as that of her harasser.
     14
          The transcripts of the telephone calls do not contain information about the date of appellee’s renewal-of-benefits application or that the
application “lists $135 in a checking account . . . and $35 in expenses for the Suzuki.” The article states this information was obtained from “the
HHSC eligibility department officer.” The record does not disclose the circumstances under which this information was obtained from the
eligibility department officer. All of the information in the article about appellee’s SNAP benefits account was confidential, and it is a criminal
offense to solicit such information from an HHSC employee other than “for purposes directly connected with the administration of the
department’s assistance programs.” TEX. HUM. RES. CODE ANN. § 12.003 (West 2013).
      15
         The editor testified that the freelance author’s name was not the same as the woman appellee identified as her harasser. We do not
consider this evidence at this stage of the litigation because the question is whether appellee established a prima facie case of the element of
negligence by clear and specific evidence, not whether appellants presented evidence tending to rebut the prima facie case. See TEX. CIV. PRAC.
& REM. CODE ANN. § 27.005(c).



                                                                      –18–
have been appellee’s harasser. The evidence also indicates they did not confirm the truth of the

interviews of the anonymous author with the HHSC employees by contacting them.                  A

reasonable deduction from the evidence is that if the editor and community engagement manager

had taken these steps, they would have learned that the article’s assertion that appellee “must

have been less than forthcoming,” i.e., that she committed welfare fraud, was false.

       We conclude the pleadings and affidavits established a prima facie case of the element of

negligence by clear and specific evidence.

                                             Damages

       Appellee pleaded that appellants committed libel per se by falsely stating she committed

a crime. See Lipsky, 460 S.W.3d at 596 (accusing someone of a crime is defamation per se).

“When an offending publication qualifies as defamation per se, a plaintiff may recover general

damages without proof of any specific loss.” Id. As discussed above, a reasonable person could

read the article and conclude the article accused appellee of committing welfare fraud, which is a

crime under federal and state law. Because the defamation was defamation per se, “actual

damage is not an essential element of the claim to which the TCPA’s burden of clear and specific

evidence might apply.” Id.

       We conclude appellee presented a prima facie case by clear and specific evidence of each

element of her cause of action for libel. We overrule appellants’ first issue.

                                  AFFIRMATIVE DEFENSES

       In their second issue, appellants contend the trial court erred by denying their motion to

dismiss because appellants “established the essential elements of one or more affirmative

defenses by a preponderance of the evidence.” In making this determination, the court considers

all the evidence, that is, the pleadings and supporting and opposing affidavits. See TEX. CIV.




                                               –19–
PRAC. & REM. CODE ANN. §§ 27.005(d), .006(a). Appellants assert they proved two affirmative

defenses: truth, and the fair comment qualified privilege.

                                               Truth

       Section 73.005 of the Texas Civil Practice and Remedies Code codifies the traditional

rule that “[t]he truth of the statement in the publication on which an action for libel is based is a

defense to the action.” TEX. CIV. PRAC. & REM. CODE ANN. § 73.005 (West 2011). Appellants

assert the pleadings and evidence establish the substantial truth of the factual statements in the

article. Appellee was staying in a $1.15 million house while receiving SNAP benefits. The

house was only a half block outside the city limits of University Park and was in the Highland

Park school district. Even if appellee was not convicted of theft, she pleaded guilty and nolo

contendere to theft charges and was placed on community supervision for theft. Eight properties

were in appellee’s daughter’s living trust. And appellee used her parents’ address for her mailing

address on the application for renewal of benefits and on an affidavit of indigency filed in a civil

court case and not the address near University Park where she was actually living at the time.

       However, the record contains no evidence to support the truth of the allegation that

appellee made false statements on the application for renewal of the benefits. Appellants did not

allege in their pleading or set forth in their affidavits what appellee actually stated in the

application.   Appellants provided the trial court a blank copy of an application for SNAP

benefits. The substance of the form indicates it is the form for an initial application of benefits.

But the application does not state it is the form used for renewal of benefits, and appellants

presented no other evidence that the same form was used for renewal of benefits at the time

appellee applied for renewal of benefits. Because appellants presented no evidence that they had

knowledge of what appellee was required to tell HHSC when applying for a renewal of SNAP




                                               –20–
benefits, they also presented no evidence that the article spoke truthfully about the information

appellee failed to disclose to HHSC when renewing her application for benefits.16

           We conclude appellants failed to establish by a preponderance of the evidence that the

implications in the article that appellee presented false information by failing to disclose required

information to HHSC was true.

                                                     Fair Comment Privilege

           Appellants also assert they established by a preponderance of the evidence that appellee’s

libel claim is barred by the statutory fair comment privilege. Section 73.002 of the Texas Civil

Practice and Remedies Code provides that a publication in a periodical is privileged and not a

ground for a libel action if it is a “reasonable and fair comment on or criticism of . . . [a] matter

of public concern published for general information.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 73.002(a), (b)(2) (West 2011).                       The privilege is an affirmative defense to an action for

defamation. Lucas v. Burleson Publ’g Co., No. 10-01-00228-CV, 2004 WL 1177199, at *1

(Tex. App.—Waco May 26, 2004, no pet.) (mem. op.); see Bentley v. Bunton, 94 S.W.3d 561,

579 (Tex. 2002) (quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 13 (1990)). However, a

false statement of fact concerning a person that is defamatory, even if made in a discussion of

matters of public concern, is not privileged as fair comment. Golden Bear Distrib. Sys. of Tex.,

Inc. v. Chase Revel, Inc., 708 F.2d 944, 949 (5th Cir. 1983); Davila v. Caller Times Pub. Co.,

311 S.W.2d 945, 947 (Tex. Civ. App.—San Antonio 1958, no writ).

           Appellants argue they established the fair comment privilege because the article was

comment or criticism about SNAP’s allowing a woman who lived in a $1.15 million home to

obtain taxpayer-funded assistance designed to aid the poor. If that was the extent of the article,

     16
        The article states, “[Appellee’s] October SNAP renewal lists $135 in a checking account, according to the HHSC eligibility officer, and
$35 in expenses for the Suzuki [appellee’s automobile].” The record contains no evidence of the truth of this statement. The record also contains
no evidence that appellee was financially subsidized by her fiancé or that she had any knowledge of, interest in, or received any benefit from the
properties in her daughter’s living trust.



                                                                     –21–
then the article might be privileged as fair comment or criticism. However, the article went on to

identify the woman as appellee and assert she had been “less than forthcoming” with HHSC

about her status, which is an assertion that appellee lied on the application form for renewal of

benefits, which is a crime. We conclude appellants failed to establish the qualified privilege of

fair comment by a preponderance of the evidence.

       We overrule appellants’ second issue.

                                      ATTORNEY’S FEES

       In their third issue, appellants contend we should remand the cause to the trial court for

determination and award of their attorney’s fees and costs.         Section 27.009 of the TCPA

provides, “If the court orders dismissal of a legal action under this chapter, the court shall award

to the moving party: (1) court costs, reasonable attorney’s fees, and other expenses incurred in

defending against the legal action as justice and equity may require . . . .” TEX. CIV. PRAC. &

REM. CODE ANN. § 27.009(a)(1) (West 2015). “‘Legal action’ means a lawsuit, cause of action,

petition, complaint, cross-claim, or counterclaim or any other judicial pleading or filing that

requests legal or equitable relief.” Id. § 27.001(6).

       Appellants’ motion to dismiss prayed for an award of “reasonable attorneys’ fees, costs

and expenses.” The trial court’s order on the motion to dismiss granted the motion on appellee’s

claims under the DTPA, the ITEPA, and appellee’s claims brought on her daughter’s behalf and

ordered that appellee take nothing on those claims. The order also stated that the motion was

denied “in all other respects as the Court finds that Plaintiff has established by clear and specific

evidence a prima facie case of defamation.”

       Appellants assert the trial court erred by denying their request for reasonable and

necessary attorney’s fees and costs on appellee’s libel claim on her own behalf because the trial

court erred by denying the motion to dismiss on that claim. Appellants were not entitled to


                                                –22–
attorney’s fees and costs on that claim unless they prevailed on their motion to dismiss that

claim. See id. § 27.009(a)(1). Appellants have not shown the trial court erred by denying the

motion to dismiss that claim. Because appellants have not prevailed on their motion to dismiss

the libel claim, the trial court did not err by denying the request for attorney’s fees and costs as to

that claim. See Reyna v. Baldridge, No. 04-14-00740-CV, 2015 WL 4273265, at *7 (Tex.

App.—San Antonio July 15, 2015, no pet. h.) (mem. op.).

       Appellants assert the trial court erred by not awarding them their fees on the legal actions

the trial court dismissed, the DTPA and IETPA legal actions and the legal actions appellee

brought on her daughter’s behalf. Under section 51.014(a)(12), we have jurisdiction to review

the trial court’s denial of a motion to dismiss filed under the TCPA. TEX. CIV. PRAC. & REM.

CODE ANN. § 51.014(a)(12) (West 2015). Appellants’ claim for attorney’s fees on these legal

actions relates to the trial court’s grant of the motion to dismiss. Our jurisdiction under section

51.014 does not extend to the claim for attorney’s fees on these legal actions. See Bally Total

Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex. 2001) (legislature intended section 51.014

be strictly construed as narrow exception to general rule that only final judgments are

appealable).

       We overrule appellants’ third issue.

                                            CONCLUSION

       We affirm the trial court’s order.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

Brown, J., dissenting


                                                –23–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

D Magazine Partners, L.P. d/b/a D                     On Appeal from the 134th Judicial District
Magazine, Magazine Limited Partners, L.P.             Court, Dallas County, Texas
and Allison Media, Inc., Appellants                   Trial Court Cause No. DC-14-01346-G.
                                                      Opinion delivered by Justice Myers, Justices
No. 05-14-00951-CV          V.                        Francis and Brown participating.

Janay Bender Rosenthal, Appellee

     In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.

       It is ORDERED that appellee Janay Bender Rosenthal recover her costs of this appeal
from appellants D Magazine Partners, L.P. d/b/a D Magazine, Magazine Limited Partners, L.P.
and Allison Media, Inc.


Judgment entered this 28th day of August, 2015.




                                               –24–